DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments rely on language solely recited in preamble recitations in claim 19. When reading the preamble in the context of the entire claim, the recitation “an inductive charging apparatus comprising a primary conductor with at least one node for creating a magnetic field and at least one intermediate resonant circuit comprising” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19-22 and 44-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oyobe et al. (USPUB 2010/0225271).


As to Claim 20, Oyobe discloses the inductive charging apparatus as claimed in claim 19 wherein the charging apparatus further comprises a system controller operable in use to control the power made available from the resonant circuit (Paragraph 25). 

As to Claim 21, Oyobe discloses the inductive charging apparatus as claimed in claim 19 wherein the system controller comprises a switch whereby actuation of the switch allows the resonant circuit to couple or decouple inductively to or from the primary conductor to thereby receive power inductively from the primary conductor (Figure 21, Element 270). 

As to Claim 22, Oyobe discloses the inductive charging apparatus as claimed in claim 21 wherein the system controller is operable in use to actuate the switch to selectively make the power available for inductive charging (Figure 21, Element 250). 

As to Claim 44, Oyobe discloses an inductive power transfer device comprising: a first coil that loosely couples with a primary conductor to receive power inductively from the primary conductor (Figure 1, Element 210, 230, 240), a second coil, connected in parallel with the first coil, that makes the power, received via the first coil, available for inductive power transfer (Element 110, 120), and a tuning capacitor connected in parallel with the first coil and the second coil to form a resonant circuit (Figure 6, Element 112 and Paragraph 162).


As to Claim 45, Oyobe discloses the inductive power transfer device of claim 44, wherein the device comprises a control circuit electrically connected to the resonant circuit via a rectifier, and the control circuit is configured to electronically short the device to decouple the resonant circuit from the primary conductor (Paragraph 25, Figure 21, and Element 270).


Allowable Subject Matter
Claims 39-43 are allowed.

Claims 35-38, and 46-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT GRANT/Primary Examiner, Art Unit 2859